10

tt

12

13

14

iS

16

17

18

19

20

21

22

23

24

25

STATE OF WISCONSIN ; CIRCUIT COURT : MILWAUKEE COUNTY

In the: Interest of

Juvenile.

DATE: January
WAIVER HEARING

APPEARANCES :

Jeannette Achauer Novak, Court Reporter.

23, 2015 The Honorable
DAVID SWANSON

Judge Presiding, Br.

JOY. HAMMOND
Assistant District Attorney
appeared on behalf of the State.

Attorney ANNE T. BOWE
appeared on behalf of the Juvenile,

who appeared in person.

ROXANE BRUYETTE
Probation Officer.

CRYSTAL SIMPSON
Saint A.

GREGORY WASHINGTON
St. Charles.

Mother.

Father.

Officer ERIC DRAEGER and
Detective SHANNON LEWANDOWSKI
Milwaukee Police Department.

BRAD LICHTENSTEIN
371 Production.

Page 1

11

EXHIBIT

 
10

LL

12°

13

14

15

16

17

18

19

20

ai

22

23

24

25

“because it was for back up for him.

EXCERPT OF PROCEEDINGS

THE COURT: Let me interrupt for a moment. I
want to make sure everyone understands there no cell
phone usage permitted in the court. I you want to make
sure no one has been taping. Has anyone been taping?

DETECTIVE LEWANDOWSKI: I did, but I erased
it.

MS. BOWE: Could we have the name of the
person for the record?

THE COURT: Ma'am, what was your name, again?

DETECTIVE LEWANDOWSKI: Pardon?

THE COURT:. What's your name, please?

DETECTIVE LEWANDOWSKI: Detective Shannon
Lewandowski.

THE COURT: And what organization are you
with?

DETECTIVE LEWANDOWSKI: Milwaukee Police
Department.

THE COURT: Okay. Okay. Yeah, recording is

not allowed. I mean -- pe tetutt tee

DETECTIVE LEWANDOWSKI:; I only recorded it /

Pre, . . /
i ue we tne ce er ONS

5.

THE COURT: You don't need to back up for Mr.

Lichtenstein, he's making a documentary. This is a --

DETECTIVE LEWANDOWSKI: Right.

Page 2

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2o0f5 Document 86-12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

THE COURT: This is a public hearing --

DETECTIVE LEWANDOWSKI: Right.

THE COURT: I'm limiting recording to just
Mr. Lichtenstein today, and you do understand, right?

DETECTIVE LEWANDOWSKI: Yes. I don't have a
problem with that.

THE COURT: And no one else is recording on
any cell phones, are you, in fact? Thanks, everyone.

MR, LICHTENSTEIN: Just for the record,
usually speaking -- that was not prearranged.

THE couR?: Ah’ --

MR. RAGLAND: I mean she's lying then.

THE COURT: Okay, Mr. Ragland. No, we
were --

DEPUTY ABDULLAH: Hey!

THE COURT: We're still on the record. I.
just want to make sure everyone is clear.. While this
isa public hearing, only media are permitted to
record. Okay?

Detective --

DETECTIVE LEWANDOWSKI:. Yeah, I'm

cooperating, but this is unnecessary. You can stop all

of this.

DEPUTY ABDULLAH: No, it's not unnecessary.

You need to erase it.

Page 3

Case 2:16-cv-01089-WED Filed 06/21/19 Page 30f5 Document 86-12
10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

DETECTIVE LEWANDOWSKI : That's what I am
doing, I'm erasing it.

DEPUTY SMITH: You have to step out.

DETECTIVE LEWANDOWSKI: ° I have to step out?

THE COURT: Hold on, Deputy.

Did you erase it?

DETECTIVE LEWANDOWSKI: Yes. There's like
three, I erased two -- (unintelligible).

THE BAILIFF: She's still erasing --

DETECTIVE LEWANDOWSKI: --but she's talking
to me telling me they should be able to --

(The deputies and Detective Lewandowski, all
speaking at the same time.)

THE COURT: Please step out with the deputies
so they can be assured those are erased.

DETECTIVE LEWANDOWSKI: Wow.

(Deputy Abdullah, Deputy Smith and Detective
Lewandowski exited the courtroom.)

THE COURT: Detective Lewandowski is not a
witness; is that correct?

MS. HAMMOND : That's correct.

THE COURT: Okay.

(Which is the completion of the excerpt

involving Detective Lewandowski.)

Page 4

Case 2:16-cv-01089-WED_ Filed 06/21/19 Page 4o0f5 Document 86-12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 |

25

STATE OF WISCONSIN )
) SS:

MILWAUKEE COUNTY )

I, Jeannette Achauer Novak, a court reporter, do
hereby certify that the foregoing is a true and correct
transcript of all the proceedings had and testimony taken in
the above-entitled matter as the same are contained in my

original machine shorthand notes.

Dated at Milwaukee, Wisconsin, this x LE day

os Le hii, ras

 

Court Reporter

Page 5

Case 2:16-cv-01089-WED Filed 06/21/19 Page 5of5 Document 86-12

 
